Citation Nr: 0332220	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-01 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus (diabetes mellitus), claimed as a result of exposure 
to Agent Orange herbicide.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for heart disease, to 
include as secondary to diabetes mellitus or hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty in the U.S. Air Force from June 
1971 to December 1974, which is presently shown to have 
included temporary duty (TDY) in Southeast Asia and Thailand 
during the Vietnam era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
RO, which denied service connection for type II diabetes 
mellitus, as a result of claimed exposure to herbicides, 
including Agent Orange.  At that time, the RO also denied 
claims of service connection for hypertension, to include as 
secondary to diabetes mellitus, and for heart disease, to 
include as secondary to hypertension.  


REMAND

The Board regrets the frustration expressed in written 
statements of the veteran received in February and March 
2002, and August 2003, regarding his claimed TDY within the 
boundaries of the Republic of Vietnam.  The Board must note, 
however, that the veteran has been repeatedly and 
specifically advised that his service administrative records 
on file at VA show no service within the boundaries of the 
Republic of Vietnam, but only TDY in Southeast Asia and 
Thailand during the Vietnam era.  See Board decisions dated 
in June 1990 (page 2), September 1994 (page 4) and April 1996 
(pages 2, 12).  Even so, the Board recognizes that additional 
development is needed as to the matter of any TDY service 
within the boundaries of the Republic of Vietnam, 
particularly in light of the veteran's unique primary duty as 
information specialist and historian with the U.S. Air Force.  

The veteran primarily asserts that he has diabetes mellitus 
as a result of claimed exposure to Agent Orange herbicide 
while on TDY within the borders of the Republic of Vietnam 
during the Vietnam War, performing duties as a U.S. Air Force 
historian.  Some, but not all, of his service personnel 
records are on file.  The Board notes that type II diabetes 
mellitus is a disease associated with exposure to certain 
herbicide agents, including Agent Orange, and is among those 
disorders listed at 38 C.F.R. § 3.309(e) (2003) which, if 
currently shown, are considered to have been incurred in 
service under the circumstances outlined in that section-
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a).  However, this 
presumption of exposure to herbicides like Agent Orange only 
applies where a veteran had service in the Republic of 
Vietnam, not just Southeast Asia or Thailand.  Service in 
Vietnam includes duty in the waters offshore and service in 
other locations "if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. § 
3.307(a)(6)(iii).  (Emphasis added).  

VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served "in the Republic of Vietnam," 
requires that an individual actually have been present 
"within the boundaries of the Republic of Vietnam."  VA 
General Counsel also specifically concluded that the term 
"service in Vietnam" does not include service of a Vietnam 
era veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-
93, 59 Fed. Reg. 4752 (1994).  From the evidence presently on 
file, the Board is unable to determine whether the veteran 
had any duty within the boundaries of the Republic of 
Vietnam.  

As noted in a Board decision dated in June 1990 (as to a 
matter not presently at issue, but affirmed on appeal to the 
United States Court of Appeals for Veterans Claims (Court)), 
the veteran's DD Form 214 indicates no foreign service or 
decorations or medal indicating service within the boundaries 
of the Republic of Vietnam.  See lines 18f and 26, DD Form 
214.  However, the veteran has asserted that TDY of less than 
181 days was not counted towards foreign tour credit.  The 
veteran's assertion must be developed and verified as either 
accurate or inaccurate by proper authorities upon remand at 
the RO.  

Additionally, in May 1992, the veteran's DD Form 214 was 
officially corrected as to lines 18f and 26 so as to indicate 
that the veteran was authorized or awarded the "Vietnam 
Service Medical," the "Republic of Vietnam Gallantry Cross, 
with Palm," and the "Air Force Outstanding Unit Award."  
The Board observes that the Vietnam Service Medical was 
awarded to all members of the armed forces in Vietnam and 
contiguous waters and airspace between July 1965 and March 
1973, including personnel serving in Thailand.  (Emphasis 
added).  The Republic of Vietnam Cross of Gallantry with palm 
is a unit citation, not an individual one, awarded by the 
Republic of Vietnam to every American and every soldier of 
all nations allied with the U.S. in Vietnam, as well as 
certain other units, in Southeast Asia during the Vietnam 
War, including units subordinate to U.S. Army and military 
assistance commands.  (Emphasis added).  The Board has no 
information at hand which indicates that this award may be 
used as adequate evidence of duty within the boundaries of 
the Republic of Vietnam.  Specifically, the evidence on file 
shows that the veteran had TDY in Thailand in June 1972 and 
October 1972-not duty or visitation within the physical 
boundaries of the Republic of Vietnam.  The circumstances of 
this award must be definitively clarified on remand by proper 
U.S. military authorities.  Additionally, any and all TDY in 
the boundaries of the Republic of Vietnam must be verified by 
proper authorities, with eye to whether or not the veteran 
ever served TDY within the boundaries of the Republic of 
Vietnam, including TDY of less than 180 days, or service in 
other locations which involved "duty or visitation in the 
Republic of Vietnam," within the meaning of 38 C.F.R. 
§ 3.307(a)(6)(iii) and VAOPGCPREC 7-93.  

Regarding the medical aspect of the claims on appeal, where 
the existing medical record is insufficient, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Suttman v. Brown, 5 
Vet. App. 127, 128 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).   The medical evidence on file is 
insufficient and incomplete, raising medical questions as to 
the existence of a diagnosis of diabetes mellitus, and 
raising questions as to any secondary hypertension and heart 
disease, as well as their relationship to each other or to 
prior military service.  The veteran has not been afforded a 
VA examination for determining the existence and etiology of 
diabetes mellitus, to include the identification of any 
secondary hypertension or heart disease, as asserted by the 
veteran.  Private medical records in the file dated from the 
1990's are incomplete.  Accordingly, copies of all pertinent 
treatment records should be requested and obtained, with the 
veteran's cooperation, and comprehensive VA examinations are 
needed to answer the medical issues raised by the veteran on 
appeal.  See also, 38 C.F.R. § 4.42 (2003).  

Finally, the Board notes additional efforts should be made so 
as to comply with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), as that 
regulation is interpreted by recent decisional precedent.  A 
review of the claims folder reveals that VCAA notice was 
contained within the language of the March 2002 statement of 
the case (SOC).  While the veteran and his representative 
were provided a general notice of VCAA, as to the provisions 
of 38 C.F.R. § 3.159, the notice was defective.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated a 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify-as contained 
in the veteran's March 2002 SOC-is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO should take this opportunity to inform 
the appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  
PVA case, supra.  


In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claims on appeal.  
The veteran should be provided an 
adequate time in which to respond to the 
VCAA notice.  

2.  By separate communication, the RO 
should request that the veteran submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for diabetes mellitus, 
hypertension or heart disorders, or any 
related symptomatology, from December 
1974 to the present, but only if not 
already of record.  Thereafter, the RO 
should obtain copies of any additional VA 
and/or non-VA (private) records dated 
from December 1974 to the present-if not 
already of record, as identified by the 
veteran.  As to any private treatment 
records, the RO should first secure the 
necessary release(s), prior to the RO 
obtaining copies of any such records.  
The veteran's cooperation in this 
development is specifically requested.  

3.  Thereafter, the RO should first 
contact the Air Force Military Personnel 
Center (AFMPC/DPMASA), at Randolph Air 
Force Base, TX  78150-6001, and request 
clear and definitive verification, with 
detailed explanation in lay terms, as to 
whether or not any of the veteran's 
awards or decorations support a finding 
of active TDY "within the boundaries of 
the Republic of Vietnam," and not merely 
active duty in Southeast Asia or 
Thailand, including the veteran's Vietnam 
Service Medal, Republic of Vietnam 
Gallantry Cross, with Palm, and The Air 
force Outstanding Unit Award.  Copies of 
the veteran's DD Forms 214 and 215 must 
accompany this request, as well as a copy 
of this Board Remand.  

The RO should also request that AFMPC 
obtain a full copy of the veteran's 
personnel file regarding any and all TDY 
orders, with a statement by AFMPC 
personnel as to whether or not the 
veteran had any TDY within the boundaries 
of the Republic of Vietnam-specifically 
to include any DTY of less than 180 days 
and as little as 1 day.  AFMPC is 
specifically asked to definitively 
verify, in writing, whether or not the 
veteran had even one day of active duty 
or TDY within the boundaries of the 
Republic of Vietnam.  A copy of the 
veteran's DD Form 214, DD Form 215, and 
various AF Forms 626, 909, 910 and 1712, 
as tabbed in his VA claims file, must be 
made available to AFMPC.   

The name and title of the verifying 
official must be provided, with both mail 
and telephone contact information, for 
use in any failure to provide the 
requested information.  Any and all 
indicated follow-up development must be 
completed, with detailed explanation by a 
named verifying official as to the reason 
for any failure to complete the requested 
development.  Copies of the RO's written 
requests, as well as any and all response 
must be maintained in the claims file.  

4.  The veteran should be afforded all 
appropriate VA examinations to determine 
the nature, extent, likely date of onset, 
and etiology of any diabetes mellitus 
(type II), hypertension, and heart 
disease found on examination, to include 
a medical nexus opinion as to whether it 
is "as likely as not," that either 
hypertension or heart disease is due to 
service, or secondary to type II diabetes 
mellitus, if found on examination.  The 
examiner should review the entire VA 
claims folder, including private 
treatment records dating from the 1990's, 
and a complete copy of this REMAND, and 
acknowledge such review in the 
examination report.  The examiner must 
set forth the complete rationale 
underlying the requested conclusions and 
opinions expressed.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

6.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
type II diabetes mellitus, as a result of 
claimed exposure to herbicides, including 
Agent Orange, and entitlement to service 
connection for hypertension, to include 
as secondary to diabetes mellitus, and 
entitlement to service connection for 
heart disease, to include as secondary to 
diabetes mellitus or hypertension.  If 
any decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
SSOC, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

